Title: Nicolas G. Dufief to Thomas Jefferson, 25 August 1815
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Monsieur, A Philadelphie ce 25 Août. 1815
            J’ai remis, il y a plusieurs Jours à Mr Tom, allant à Fredericksburg, un paquet adressé pour vous d’après vos ordres à Mr Gray, & contenant le cours
				de la Croix, en 7 vols 8vo.
				J’espère
				que vous ne tarderez pas à le
				recevoir. Je vous envoye par le Courrier de ce matin “Adam’s astronomical & Geographical essays”
				on ne trouve chez aucun libraire de Philade “The
				Graphical essays” Je pourrai, peut être, dans quelques jours vous en procurer un exemplaire de rencontre.
				J’ai un livre du même
				auteur intitulé “An essay on
				electricity explaining the
				principles of that useful Science and describing the instruments &ca The 5th Edition with corrections & additions by Jones.” cet ouvrage vous convient-il?
            A l’égard des métamorphoses d’Ovide, je regrette beaucoup de m’être défait d’un exemplaire de l’Edition que vous désiriez, quelques jours avant que de recevoir votre lettre. Je vous adresserai la Semaine prochaine, un ovide complet d’une édition qui je crois répondra à vos vues, à la charge, toutefois, de le reprendre, Si je me trompais. Je vous envoie, puisque vous le demandez notre compte courant
            Agreez, je vous prie, les voeux que je fais pour votre Santé & les assurances du profond respect avec lequel Je Suis
            Votre très-dévoué ServiteurN. G. Dufief
            
            Editors’ Translation
            
              Sir, Philadelphia 25 August.  1815
              Several days ago I delivered to Mr. Tom, who was going to Fredericksburg, a package for you addressed, according to your orders, to Mr. Gray, and containing the Cours de Mathematiques à l’usage de l’École Centrale des Quatres-Nations by Lacroix, in 7 octavo volumes. I hope you will receive it soon. I send you by this morning’s mail “Adams’s astronomical & Geographical essays.” “The Graphical essays” cannot be found in any Philadelphia bookstore. In a few days I may be able to procure a copy for you. I have a book by the same author entitled “An essay on electricity explaining the principles of that useful Science and describing the instruments &ca The 5th Edition with corrections &  additions by Jones.” Does this book suit you?
              Regarding Ovid’s Metamorphoses, I am very sorry that I parted with a copy of the edition you wanted a few days before receiving your letter. Next week I will send you a complete edition of Ovid that I think will meet your needs, with the proviso, however, that I will take it back if I am mistaken.
              I send you, according to your request, our current account
              Please accept my wishes for your health and the assurances of the profound respect with which I am
              Your very devoted servantN. G. Dufief
            
          